NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
HOFFMANN-LA ROCHE INC. AND GENENTECH,
INC.,
Plaintiffs-Appellants,
v.
APOTEX INC. and APOTEX CORP.,
and
MYLAN INC., MYLAN PHARMACEUTIC£_\LS INC.,
GENPHARM INC. (n0w known as GENPHARM
ULC) and GENPHARM, L.P.,
and
WATSON LABORATORIES, INC., WATSON
HARMACEUTICALS, INC., WATSON PHA.RMA,
INC., COBALT PHARMACEUTICALS INC., AND
COBALT LABORATORIES, INC.,
Defen,dants-Appellees.
2012-1270, -1271, -1272
Appea1s from the United States District C0urt for the
District of New Jersey in consolidated case n0s. 07-4417,
07 -4661, and 07 -4539, Judge Stan1ey R. Ches1er.

2
ON MOTION
Before LINN, Circuit Judge.
0 R D E R
Hoffmann-La Roche Inc. and Genentech, Inc. (Roche)
submit a motion for a temporary restraining order and
injunction, pending appeal, to prohibit the defendants
from launching a generic version of their patented
B0niva® drug. Roche also moves to expedite the briefing
schedule.
Upon consideration thereof
IT ls ORDERE:o THAT: c
(1) The motion for a temporary restraining order and
injunction is denied.
(2) The motion to expedite the briefing schedule is
granted as fol1ows: Roche's opening brief is due within 14
days of the date of this order; the appellees' briefs are due
within 14 days of service of Roche's opening brief; Roche's
reply brief and the joint appendix are due within seven
days of service of the last-served brief by the appellees
No extensions will be granted An expedited method of
service must be used. The date for oral argument will be
announced by subsequent order of the court
FOR THE COURT
MAR 1 6 2012 ls/ Jan Horbaly
Date J an Horb aly
Clerk
FlLED
u.s. c0uRToFAPPEALs ma
me FEnERAr ¢‘lRcun*
i"iAR 15 2012
.iAN HORBALY
C|£RK

cc: Mark E. Waddell, Esq.
James P. White, Esq.
Edgar H. Haug, Esq.
Wi1liam A. Rak0czy, Esq
s8